           Case 2:19-cv-00657-MCE-CKD Document 19 Filed 03/29/21 Page 1 of 2

1
     Arlo Garcia Uriarte, SBN 231764
2    Un Kei Wu, SBN 270058
     LIBERATION LAW GROUP, P.C.
3    2760 Mission Street
     San Francisco, CA 94110
4
     Telephone: (415) 695-1000
5
     Facsimile: (415) 695-1006

6    Attorneys for Plaintiff
     NORMA HART
7

8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10                                      SACRAMENTO DIVISION

11

12
     Norma Hart,
                                                          Case Number: 2:19-cv-00657-MCE-CKD
13
                   Plaintiff,                             STIPULATION FOR DISMISSAL WITH
14          vs.                                           PREJUDICE; ORDER THEREON
15   Hewlett Packard Enterprise Company, DXC
     Technology Company, and DOES 1-10,
16

17                  Defendants.

18

19

20

21

22

23

24

25

26

27

28




      __________________________________________________________________________________________________
                              STIPULATION FOR DISMISSAL WITH PREJUDICE; ORDER
                                                      1
           Case 2:19-cv-00657-MCE-CKD Document 19 Filed 03/29/21 Page 2 of 2

1           IT IS HEREBY STIPULATED by and between Norma Hart and DXC Technology Company,
2    through their designated counsel, that, pursuant to Federal Rules of Civil Procedure, Rule
3    41(a)(1)(A)(ii), the above-captioned action be dismissed with prejudice, with each party to bear its own
4    attorneys’ fees and costs.
5    IT IS SO STIPULATED.
6

7    Dated: January 7, 2021                               LIBERATION LAW GROUP, P.C.
8                                                   By:
9                                                         /s/
10
                                                           Arlo Garcia Uriarte
                                                           Un Kei Wu
11                                                         Attorneys for Plaintiff

12

13   Dated: January 22, 2021                              HUSCH BLACKWELL
14                                                  By:
15                                                        /s/
                                                           A.J. Weissler
16
                                                          Attorneys for Defendant
17

18
                                                       ORDER
19

20
            The Court, having considered the Stipulation by the parties, and good cause appearing,hereby

21   orders that this action be dismissed, with prejudice, in its entirety. The matter having now been

22   concluded, the Clerk of Court is directed to close the file.
23
             IT IS SO ORDERED.
24
     Dated: March 29, 2021
25

26

27

28




      __________________________________________________________________________________________________
                              STIPULATION FOR DISMISSAL WITH PREJUDICE; ORDER
                                                            2
